Citation Nr: 0426785	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-11 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to March 2, 2001, 
for a 100 percent rating for hypertensive arteriosclerotic 
cardiovascular disease with anginal syndrome and 
serofibrinous pericarditis with congestive heart failure.

2.  Entitlement to an effective date prior to March 2, 2001, 
for a 100 percent rating for old granulomatous disease, right 
upper lobe, with bronchial asthma and obstructive pulmonary 
disease.

3.  Entitlement to service connection for carcinoma of the 
right lung.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to August 
1958 and from December 1960 to February 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in August 1994 and 
September 2001.  In the August 1994 rating decision, the RO 
continued a noncompensable rating for the veteran's service-
connected old granulomatous disease, right upper lobe with 
bronchial asthma and chronic obstructive pulmonary disease, 
and denied service connection for bronchogenic carcinoma 
right upper lobe lung postoperative.  In the September 2001 
rating decision, the RO increased the veteran's ratings to 
100 percent for his service-connected lung and cardiovascular 
disabilities, effective March 2, 2001.  

In a statement dated in August 2001, the veteran informed 
that RO that in the event he was granted 100 percent for his 
heart and chronic obstructive pulmonary disease, it would 
satisfy "all aspect of [his] appeal".  In view of the RO's 
subsequent assignment of 100 percent ratings for the 
veteran's service-connected lung and heart disabilities in 
September 2001, the RO determined his appeal had been 
satisfied as to the issues addressed in both the August 1994 
rating decision and the September 2001 rating decision.  

However, it does not appear that the veteran intended to 
withdraw from appeal the August 1994 rating decision denying 
his claim for service connection for lung cancer.  The basis 
of the veteran's March 2003 hearing testimony regarding his 
claim for an earlier effective date for the 100 percent 
rating for his service-connected lung disability was that 
this disability is linked to his lung cancer and that 
therefore the date should go back to an earlier claim of 
service connection for lung cancer.  For these reasons, the 
Board finds that the issue of service connection for lung 
cancer should still be considered in appellate status.

In August 1995 and March 2003, the veteran attended hearings 
before a Hearing Officer at the RO.

For the reasons stated below, the matters on appeal are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

There appears to be outstanding medical evidence that has 
been identified, but not obtained, that is pertinent to the 
veteran's claim for an effective date earlier than March 2, 
2001, for his service-connected heart disability.  
38 U.S.C.A. § 5103A(b).  As noted in the September 2001 
rating decision, the veteran was assigned a 100 percent 
rating for his heart disability effective March 2, 2001, 
which is the date of VA examination showing congestive heart 
failure (one criterion for a 100 percent rating; see 
38 C.F.R. § 4.104, Diagnostic Code 7007 (2003)).  However, 
the March 2001 VA examination report also notes that the 
veteran was hospitalized in January 2001 for congestive 
failure at Osteopathic Hospital, Fort Worth.  Although the RO 
made note of this hospitalization in the September 2001 
rating decision and stated that these records were 
unavailable, it is unclear whether any attempt was ever made 
to obtain them.  While the veteran was later advised in a May 
2003 letter to submit all relevant evidence to the RO, he was 
previously informed at a March 2003 hearing that private 
medical evidence in support of the criteria for a 100 percent 
rating prior to March 2001 "probably wouldn't be 
sufficient" and that the evidence had to be from VA.  In 
view of this, the veteran may have been dissuaded from 
submitting any pertinent private medical evidence dated 
earlier than March 2001.  Accordingly, this case must be 
remanded to the RO so that an attempt can be made to obtain 
the January 2001 private hospital records and any other 
pertinent private medical evidence.  See 38 U.S.C.A. 
§ 5103A(b).

As explained in the introductory section above, the veteran's 
claim for service connection for lung cancer is still on 
appeal.  The record shows that additional evidence pertinent 
to this claim was associated with the claims file after the 
last supplemental statement of the case on this issue, in 
August 2000.  Accordingly, the additional evidence must first 
be considered by the RO and, if appropriate, another 
supplemental statement of the case must be issued.  38 C.F.R. 
§ 19.31.  Moreover, as the issue of service connection for 
lung cancer, right upper lobe, may have a significant impact 
on the claim for an earlier effective date for service-
connected old granulomatous disease, right upper lobe, this 
latter claim is deferred pending resolution of the service 
connection claim.  

Based on the foregoing, this claim is REMANDED to the RO for 
the following action:   

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide, to 
include the need to furnish all pertinent 
evidence in his possession.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).

2.  The RO should obtain private hospital 
records from Osteopathic Hospital, Fort 
Worth, in January 2001, as well as any 
other private medical records pertinent 
to this appeal, following the procedures 
set out in 38 C.F.R. § 3.159.  If the 
records from Osteopathic Hospital cannot 
be obtained, this should be documented in 
the claims file.  

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the expanded record and 
adjudicate the issue of entitlement to 
service connection for lung cancer, right 
upper lobe.  Thereafter, the RO should 
determine if the veteran's claims for 
effective dates prior to March 2, 2001, 
for 100 per cent ratings for his service-
connected lung and heart disabilities can 
be granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



